



EXHIBIT 10.1.7
RESTRICTED STOCK UNIT AGREEMENT


AGREEMENT made effective as of August 9, 2016 (the “Award Date”), between
ENTERPRISE FINANCIAL SERVICES CORP, a Delaware corporation (the “Company”), and
KEENE S. TURNER (“Employee”).


1.     AWARD. The Company hereby awards and issues to Employee 10,457 restricted
stock units (the “Units”). Each Unit represents the right to receive one share
of the Company’s common stock, par value $0.01 per share (the “Stock”) under the
Company’s 2013 Stock Incentive Plan (as amended from time to time, the “Plan”)
subject to the terms of the Plan (including, without limitation, adjustment of
the ratio of converting Units into Stock provided for in the Plan) and to the
vesting requirements set forth herein.


2.     VESTING.


(a)    Vesting of the Units shall be based upon periods of service subsequent to
the date of award and not on other Qualifying Performance Criteria. Units shall
vest in accordance with the following schedule provided that Employee is
employed by the Company on the Vesting Date:


Vesting Date
Percentage of Units Vesting
Cumulative Vesting Percentage
August 9, 2018
100%
100%



Immediately on and as of each such vesting date (or any earlier vesting date
pursuant to Section 2(b) below), the Units shall be converted into shares of
Stock under the Plan and the Company shall issue such shares to Employee by
means of book entry and shall, upon request of the Employee, issue a certificate
representing such shares and Employee shall have all rights of a shareholder of
record with respect to such shares from and after such date. Employee shall have
neither the right to vote nor the right to receive cash dividends or
distributions nor any other rights as a shareholder with respect to the Units
prior to the date of vesting.


(b)    In the event of death, Termination Other Than for Cause, Disability, or
Change of Control (in each case, as defined below), all Units not otherwise
vested shall immediately become vested.


(c)    As used herein the following terms have the definitions indicated:


i.    “Cause” shall have the meaning set forth in the Executive Employment
Agreement, effective as of September 13, 2013, by and between the Company and
Employee, as may be amended from time to time.


ii.    “Change of Control” has the meaning set forth in Employee’s Employment
Agreement with the Company dated September 30, 2013, as amended.


iii.    “Constructive Termination” shall have the meaning set forth in the
Executive Employment Agreement, effective as of September 13, 2013, by and
between the Company and Employee, as may be amended from time to time.


iv.    “Disability” means qualification for disability benefits under the Social
Security disability insurance program, or if an employee is determined to be
permanently disabled by the Committee in its discretion.


v.    “Termination Other Than for Cause” means (i) any termination by the
Company of Employee’s employment with the Company other than a termination for
Cause, or (ii) a termination by Employee of Employee’s employment with the
Company by reason of a Constructive Termination, provided that in either case
such termination constitutes a Separation from Service.







--------------------------------------------------------------------------------





vi.    “Separation from Service” shall have the meaning specified in Treasury
Regulation Section 1.409A-1(h)


(d)    Subject to subsection (b) above, the Employee will forfeit all unvested
Units and vesting of Units shall immediately terminate upon the termination of
Employee’s employment with the Company for any reason or no reason.
    
3.    TERMS AND LIMITATIONS.


(a)     ISSUANCE OF UNITS. The Units shall be evidenced by this Agreement and
deemed issued on the Award Date.


(b)     PLAN INCORPORATED. The terms and conditions of the Plan are incorporated
herein by reference. Employee acknowledges receipt of a copy of the Plan (as
amended and restated to the date hereof) and agrees that this award of Units
shall be subject to all of the terms and conditions set forth in the Plan,
including future amendments thereto, if any, provided, however, that no such
future amendment shall have an effect upon the vesting requirements set forth
herein or impose additional vesting requirements or extend restrictions on Stock
beyond the time of vesting. Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Plan.
    
4.     WITHHOLDING OF TAX; SHORT-TERM DEFERRAL. To the extent that the vesting
of Units or receipt of shares of Stock results in income to Employee for
federal, state or local income tax purposes, Employee shall pay to the Company,
or make arrangements satisfactory to the Committee regarding payment of, any
federal, state or local taxes of any kind required by law to be withheld with
respect to such income. The Company shall, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
the Employee, including the right but not the obligation to effect such
withholding by offset against the shares of Stock deliverable in respect of
vested Units. The Units granted under this Agreement and the benefits incident
thereto constitute short-term deferrals within the meaning of Treasury
Regulation Section 1.409A-1(b)(4).


5.     SALE OR TRANSFER OF UNITS OR STOCK. Employee agrees that the Units may
not be sold, transferred or otherwise disposed of in any manner prior to
vesting. Employee also understands that although the issuance of grants and
awards under the Plan has been registered under the Securities Act of 1933, such
registration does not apply to any resale or transfer by Employee of the shares
of stock resulting from vesting of units under this award and the Plan. Employee
also agrees (i) that the certificates representing the Stock may bear such
legend or legends as the Committee deems appropriate in order to assure
compliance with applicable securities laws, (ii) that the Company may refuse to
register the transfer of the Stock on the stock transfer records of the Company
if such proposed transfer would in the opinion of counsel satisfactory to the
Company constitute a violation of any applicable securities law, and (iii) that
the Company may give related instructions to its transfer agent to stop
registration of the transfer of the Stock.


6.     EMPLOYMENT RELATIONSHIP. For purposes of this Agreement, including
determination of vesting, Employee shall be considered to be in the employment
of the Company as long as Employee remains an employee of either the Company,
any successor corporation (including any parent entity succeeding to the
business of or control of the Company) or subsidiary corporation (as defined in
Section 424 of the Code) of the Company or any successor corporation. Any
question as to whether and when there has been a termination of such employment,
and the cause of such termination, shall be determined by the Committee, and its
determination shall be final and binding on all persons, including Employee.


7.    COMMITTEE’S POWERS. No provision contained in this Agreement shall in any
way terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee pursuant to the terms of the Plan, including, without limitation, the
Committee’s rights to make certain determinations and elections with respect to
the Units and Restricted Shares.


8.     BINDING EFFECT. This Agreement shall be binding upon and inure to the
benefit of the Company, its subsidiaries and any of their respective successors,
and all persons lawfully claiming under Employee.





--------------------------------------------------------------------------------





    
9.     GOVERNING LAW. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Missouri.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the date first above written.


ENTERPRISE FINANCIAL SERVICES CORP
 
By: /s/ Peter Benoist
           Peter Benoist, CEO
 
/s/ Keene S. Turner
     Keene S. Turner






